162 F.3d 1035
99 Cal. Daily Op. Serv. 9280, 98 Daily JournalD.A.R. 12,983UNITED STATES of America, Plaintiff-Appellee,v.Bassam SOUEITI, Defendant-Appellant.
No. 97-50210.
United States Court of Appeals,Ninth Circuit.
Dec. 23, 1998.

1
Appeal from the United States District Court for the Central District of California;  Linda H. McLaughlin, District Judge, Presiding.  D.C. No. CR-96-00074-LHM-1.


2
Before:  WIGGINS and KLEINFELD, Circuit Judges, and SMITH,* District Judge.

ORDER

3
The slip opinion filed September 2, 1998, at 10095 [154 F.3d 1018] is amended as follows:


4
Page 10098, lines 1 through 5 [154 F.3d at 1019]:


5
Change the sentence beginning "The district judge expressly found ..." to "The district judge stated that "the court holds the defendant" to his promise in the plea agreement to stand silent on the issue of exercising discretion to deport and "[a]ccordingly, the Court has not read or considered" the papers defense counsel filed on this issue."


6
With the above amendment to the opinion, appellant's petition for rehearing by the panel is DENIED and the motion for clarification and reconsideration is GRANTED.



*
 The Honorable Fern M. Smith, United States District Judge for the Northern District of California, sitting by designation